Carlisle, Judge.
The judgment of affirmance previously entered in this case having been reversed by the Supreme Court of Georgia (Cotton States Mutual Insurance Co. v. Keefe, 215 Ga. 830, 113 S. E. 2d 774), the same is vacated, and the judgment of the trial court overruling the general demurrers to the petition is accordingly reversed in conformity with the opinion and judgment of the Supreme Court.

Judgment reversed.


Felton, C. J., Gardner, P. J., Townsend, Nichols, Bell and Frankum, JJ., concur.